

116 HR 8803 IH: Justice Hotline Act of 2020
U.S. House of Representatives
2020-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8803IN THE HOUSE OF REPRESENTATIVESNovember 20, 2020Mr. McEachin (for himself, Mr. Raskin, and Mr. Richmond) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish the National Telephone Hotline and Online Resource Service for Victims of Police Violence and Harassment, and for other purposes.1.Short titleThis Act may be cited as the Justice Hotline Act of 2020.2.National Telephone Hotline and Online Resource Service for Victims of Police Violence and Harassment(a)In generalBeginning in fiscal year 2021, and in each fiscal year thereafter, the Attorney General, in coordination with the Secretary of Health and Human Services (in this section referred to as the Secretary), shall make grants for a national, confidential telephone hotline and online resource service to assist victims of law enforcement officer violence and harassment in communicating with service providers. The Attorney General shall give priority to grant applicants that have experience in providing services and supports to victims of law enforcement officer violence or harassment. (b)Eligible entitiesEligible entities shall include the following:(1)Institutions of higher learning, such as Historically Black Colleges and Universities, Minority serving institution, and Tribal College or Universities.(2)Private nonprofit agencies. (c)GrantsThe Attorney General, in coordination with the Secretary, shall make grants which shall be used for the performance of the organization's national programs, including the following:(1)Operation of a confidential 24-hour, national, toll-free telephone hotline and a confidential 24-hour, national, free online resource service for victims of law enforcement officer violence, law enforcement officer harassment, family and household members of such victims, and persons affected by the victimization, by which individuals may—(A)report information regarding the location of any law enforcement officer violence or harassment; and(B)request information pertaining to procedures necessary to file formal complaints against law enforcement officers; receive information and assistance for adult and youth victims of law enforcement officer violence, law enforcement officer harassment, family and household members of such victims, and persons affected by the victimization. (2)Providing to State and local governments, public and private nonprofit agencies, State and local educational agencies, and individuals, resource information regarding victims of law enforcement officer violence, law enforcement officer harassment, family and household members of such victims, and persons affected by the victimization.(d)ActivitiesIn establishing and operating the telephone hotline and online resource service, the entity—(1)shall contract with a carrier for the use of a toll-free, single telephone line;(2)shall employ, train (including providing technology training), and supervise personnel to answer incoming calls and online messages, provide counseling and referral services on a 24-hour-a-day basis, and direct connections to service providers;(3)shall assemble and maintain a database of information relating to services for adult and youth victims of law enforcement officer violence or harassment to which callers may be referred throughout the United States, including information on the availability of supportive services for victims of law enforcement officer violence or harassment;(4)shall widely publicize the contact information of the telephone hotline and online resource service throughout the United States, including to potential users;(5)shall provide assistance and referrals to meet the needs of underserved populations and individuals with disabilities;(6)shall collect audio or visual recordings, if applicable;(7)shall provide assistance and referrals for youth victims of law enforcement officer violence or harassment who are minors;(8)shall collect geographic information relating to the location, time, and date of the law enforcement officer violence or harassment;(9)shall not collect any personally identifiable information unless informed consent is provided by the person who is the subject of an incident of law enforcement officer harassment or violence and by the person who reports an incident of law enforcement officer harassment or violence, if such person is not the subject of the incident; and(10)may provide appropriate assistance and referrals for family and household members of victims of law enforcement officer violence and harassment, and persons affected by the victimization described in subsection (c)(1).(e)Grant applicationTo be eligible to receive a grant under this section, an entity shall submit an application to the Attorney General that shall—(1)contain such agreements, assurances, and information, be in such form, and be submitted in such manner, as the Attorney General shall prescribe;(2)include a complete description of the applicant's plan for the operation of a telephone hotline and online resource service, including descriptions of—(A)the training program for telephone hotline and online resource service personnel, including technology training to ensure that all persons affiliated with the telephone hotline and online resource service are able to effectively operate any technological systems used by the telephone hotline and online resource service;(B)the hiring criteria and qualifications for telephone hotline and online resource service personnel;(C)the methods for the creation, maintenance, and updating of an online resource service;(D)a plan for publicizing the availability of the telephone hotline and online resource service;(E)plan for providing services to Limited English Proficient individuals, including service through telephone hotline and online resource service personnel who have non-English language capabilities; and(F)a plan for facilitating access to the telephone hotline and online resource service by persons with disabilities, including persons who are deaf or have hearing impairments;(3)demonstrate that the applicant has recognized expertise in the area of social service operations and a record of high quality service to victims of violence and harassment, including a demonstration of support from advocacy groups;(4)demonstrate that the applicant has the capacity and the expertise to maintain a telephone hotline and online resource service and a comprehensive database of service providers for victims of law enforcement violence and harassment;(5)demonstrate the ability to provide information and referrals for callers, directly connect callers to service providers, and employ crisis interventions meeting the standards;(6)demonstrate that the applicant has a commitment to diversity and to the provision of services to underserved populations, including to ethnic, racial, and non-English speaking minorities, in addition to older individuals and individuals with disabilities;(7)demonstrate that the applicant complies with non-disclosure requirements and follows comprehensive quality assurance practices; and(8)contain such other information as the Attorney General may require.(f)NoticeThe national telephone hotline and the URL of the online resource service described in this section shall be posted in a visible place in all Federal buildings.(g)DurationGrants awarded to eligible entities and institutions under this subsection shall be 2 years in duration. A grant may be extended for additional 2-year periods. (h)Conditions on paymentThe provision of payments under a grant awarded under this section shall be subject to annual approval by the Attorney General and subject to the availability of appropriations for each fiscal year to make the payment. (i)Grantee reportEach eligible entity or institution that receives a grant shall submit a yearly report to the Attorney General detailing how the grant recipient has been able to meet the goals of its plans and reporting the statistical summaries. (j)Report to CongressNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Attorney General shall report to Congress on the implementation operations and statistical summaries developed and collected under this section and policy changes made within the Department of Justice in response to the implementation operations and statistical summaries.(k)GAO review and report(1)ReviewNot later than 2 years after the date on which the Attorney General establishes the national telephone hotline and online resource service to assist victims of law enforcement officer violence and harassment in communicating with service providers, the Comptroller General of the United States shall conduct a review of the program to ensure the effectiveness of the telephone hotline and online resource service in enhancing awareness and education of services available to victims of law enforcement officer violence or harassment, which shall include—(A)an assessment of the effectiveness of the telephone hotline and online resource service, including—(i)assessing the effectiveness of the telephone hotline and online resource service in reaching underserved and minority communities;(ii)assessing the effectiveness of grant recipients to undertake efforts to educate the public about the telephone hotline and online resource service; and(iii)a comprehensive review of the activities data described in subsection (d); and(B)recommendations for any changes to the program.(2)ReportNot later than 270 days after the date on which the Comptroller General of the United States begins the review required under paragraph (1), the Comptroller General shall submit to the appropriate congressional committees a report on the review.